     Case 5:20-cv-00575-TJH-SHK Document 14 Filed 08/19/20 Page 1 of 2 Page ID #:146



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     JOHN SOLOMON, et al.,                          CV 20-00575 TJH (SHKx)
13                       Plaintiffs,
14           v.
                                                               Order
15     JEFFERSON INSURANCE
16
       COMPANY, et al.,                                         JS-6
                         Defendants.
17

18

19          The Court has considered motion of Plaintiffs John Solomon and Jeanine
20    Solomon [collectively, “the Solomons”] to remand, together with the moving and
21    opposing papers.
22          In 2019, the Solomons spent approximately $34,000.00 on a trip to South Africa
23    and purchased a travel insurance policy [“the Policy”] from Defendants Jefferson
24    Insurance Company and AGA Service Company [collectively, “the Insurance
25    Companies”]. The Solomons cancelled their trip after their son became ill and was
26    hospitalized.   Consequently, the Solomons tendered a claim to the Insurance
27    Companies. Thereafter, the Insurance Companies denied the claim.
28          On February 11, 2020, the Solomons filed this bad faith action against the

                                                                      Order – Page 1 of 2
     Case 5:20-cv-00575-TJH-SHK Document 14 Filed 08/19/20 Page 2 of 2 Page ID #:147



 1    Insurance Companies in the Superior Court of California, County of San Bernardino.
 2    On March 19, 2020, the Insurance Companies removed based on diversity jurisdiction.
 3          The Solomons, now, move to remand.
 4          This Court has diversity jurisdiction over civil actions between parties who are
 5    citizens of different states where the action involves an amount in controversy that
 6    exceeds $75,000.00. 28 U.S.C. § 1332. As the removing parties, the Insurance
 7    Companies bear the burden of establishing that this Court has subject matter
 8    jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
 9    (1994). Any doubt about the right of removal must be resolved in favor of remand.
10    Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
11          The Insurance Companies failed to establish that the amount in controversy, here,
12    exceeds $75,000.00. The Insurance Companies argued that, in addition to the amount
13    set forth under the Policy, the Solomons could recover punitive damages and attorneys
14    fees. While the Court must take into account potential punitive damages and attorneys’
15    fees in determining the amount in controversy, the Insurance Companies’ bare assertion
16    that the potential amount of punitive damages and attorneys’ fees, here, makes the
17    amount in controversy in excess of $75,000.00 is, at best, speculative and conclusory.
18    See generally, Sanchez v. Ford Motor Co., CV 18-08023-RGK-SKx, 2018 WL
19    6787354, *1 (C.D. Cal. Dec. 4, 2018). Indeed, the Insurance Companies’ listing of
20    various verdicts in other, factually dissimilar, bad faith cases in their opposition brief
21    does nothing to establish that the amount in controversy in the instant case exceeds
22    $75,000.00.
23          Accordingly,
24          It is Ordered that the motion to remand be, and hereby is, Granted.
25    Date: August 19, 2020
26                                                __________________________________
27                                                       Terry J. Hatter, Jr.
28
                                                  Senior United States District Judge


                                                                           Order – Page 2 of 2
